Citation Nr: 1712488	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent, prior to October 18, 2010 and a 40 percent disability rating thereafter, for lumbar spine intervertebral disc syndrome (IVDS) with degenerative arthritis (lumbar spine disability).  

2.  Entitlement to an initial rating in excess of 60 percent for bladder dysfunction, associated with IVDS with degenerative arthritis changes, from June 27, 2011.  

3.  Entitlement to an initial rating in excess of 10 percent for bowel incontinence, associated with IVDS with degenerative arthritis changes, from June 27, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy, associated with IVDS with degenerative arthritis changes, from April 17, 2012 to prior to May 29, 2012, and a 20 percent disability rating thereafter.  

5.  Entitlement to an initial, compensable rating for erectile dysfunction, associated with IVDS with degenerative arthritis changes, from September 10, 2009.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A July 2009 rating decision granted service connection for a lumbar spine disability (with a 20 percent disability rating) and for a right lower extremity disability (with a 10 percent disability rating), both with an effective date of October 10, 2007.

The Veteran appealed the ratings assigned.  A January 2011 rating decision granted a 40 percent disability rating for the lumbar spine disability, effective October 18, 2010.   

A separate January 2011 rating decision granted service connection for erectile dysfunction, with a noncompensable rating, effective April 9, 2010.  It also granted special monthly compensation (SMC), based on loss of use (LOU) of a creative organ, effective April 9, 2010.  The Veteran subsequently appealed the April 9, 2010 effective date for both those issues.  

In October 2012, the Veteran testified at an RO hearing before the undersigned Veterans Law Judge (VLJ); and a transcript thereof is of record.  

In a September 2014 decision the Board granted an earlier effective date of September 10, 2009 for both service connection for erectile dysfunction and for SMC based on LOU of a creative organ.  The Board also denied an initial disability rating in excess of 10 percent for the right lower extremity disability, prior to May 29, 2012, and in excess of a 20 percent rating thereafter.  However, the issue of an earlier effective date for a 40 percent rating for the service-connected lumbar spine disorder was remanded.  

In a September 2015 Board remand it was noted that a rating could be assigned under the Schedule for Rating Disabilities for the lumbar spine disability based on incapacitating episodes of intervertebral disc syndrome (IVDS) or separate ratings could be assigned for the orthopedic and the neurologic manifestations for combination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine.  

The 2015 Board remand stated that associated neurologic abnormalities for which the Veteran is service-connected include (i) bladder dysfunction and (ii) bowel incontinence (October 2013 rating decision granting service connection with a 60 percent disability rating for the bladder dysfunction and 10 percent disability rating for bowel incontinence - both effective June 27, 2011); (iii) left lower extremity disability (April 2012 rating decision granting service connection with a 10 percent disability rating - effective April 17, 2012 and a May 2013 rating decision granted a 20 percent disability rating - effective May 29, 2012); (iv) right lower extremity disability (July 2009 rating decision granted a 10 percent disability rating - effective October 10, 2007 and a May 2013 rating decision granted a 20 percent disability rating - effective May 29, 2012); (v) erectile dysfunction (January 4, 2011 rating decision granted service connection with a noncompensable rating- effective April 9, 2010 and an September 2014 Board decision granting an effective date of September 10, 2009).  

As the September 2014 Board decision denied an initial disability rating in excess of 10 percent for the right lower extremity disability, prior to May 29, 2012, and in excess of a 20 percent rating thereafter, that issue is not currently before the Board.   

In 2015 the Board remanded the case for a thorough VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

An October 2016 rating decision denied specially adapted housing and denied special home adaptation.  


FINDINGS OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


